IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 347 EAL 2019
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal from
                                              : the Order of the Superior Court
             v.                               :
                                              :
                                              :
JESUS SIERRA,                                 :
                                              :
                    Petitioner                :


                                       ORDER



PER CURIAM

      AND NOW, this 30th day of October, 2019, the Petition for Allowance of Appeal is

DENIED.

      The Application for Leave to File an Amicus Curiae Brief in Support of Petition for

Allowance of Appeal is hereby DENIED.